      Case 2:11-cr-00126-JAT Document 1536 Filed 10/23/20 Page 1 of 3




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     United States of America,               )    No. CR-11-00126-PHX-JAT
 9                                           )    (Supervised Release Violation)
                                             )
10                            Plaintiff,     )    FINDINGS AND RECOMMENDATION
     vs.                                     )    OF THE MAGISTRATE JUDGE
11                                           )    UPON AN ADMISSION AND ORDER
                                             )
     Jaime Avila, Jr.,                       )
12
                                             )
13                            Defendant.     )
                                             )
14                                           )

15   TO THE HONORABLE JAMES A. TEILBORG, UNITED STATES DISTRICT
16   JUDGE:
17          Upon Defendant’s request to enter an admission to the violation(s) of supervised
18   release, pursuant to Rule 57.6(d)(4) of the Local Rules of Criminal Procedure, this matter
19   came on for hearing before United States Magistrate Judge John Z. Boyle on October 22,
20   2020, with the written consents of Defendant, counsel for Defendant, and counsel for the
21   United States of America. After consultation with counsel Defendant has orally
22   consented on the record to proceed via video conference and Defendant indicated his
23   counsel is authorized to sign the consent form on his behalf after reviewing it in its
24   entirety with counsel.
25          In consideration of that hearing and the statements made by Defendant under oath
26   on the record and in the presence of counsel, and the remarks of the Assistant United
27   States Attorney and of counsel for Defendant,
28          I FIND as follows:
      Case 2:11-cr-00126-JAT Document 1536 Filed 10/23/20 Page 2 of 3




 1          (1) that Defendant understands the nature of the supervised release violation(s)
 2   alleged and the nature of the violation to which Defendant is admitting;
 3          (2) that Defendant understands the right to a revocation hearing, to persist in
 4   denials, to the assistance of counsel, and appointed counsel if necessary, to confront and
 5   cross-examine adverse witnesses, the right against compelled self-incrimination, to testify
 6   and present evidence, and to compel the attendance of witnesses;
 7          (3) that Defendant understands the maximum disposition for the supervised release
 8   violation, including imprisonment, fine and supervised release, and where applicable, any
 9   mandatory minimum penalty; that Defendant understands that the disposition guidelines
10   are advisory, not mandatory, and that the disposition judge may depart from those
11   guidelines;
12          (4) that Defendant understands that by admitting to violation(s) of supervised
13   release Defendant waives the right to a revocation hearing;
14          (5) that Defendant’s admission to violating supervised release has been
15   knowingly, intelligently and voluntarily made and is not the result of force or threats;
16          (6) that Defendant is competent to admit to a supervised release violation;
17          (7) that there is a factual basis for Defendant’s admission; and
18          (8) that Defendant is satisfied with counsel’s representation.
19          I RECOMMEND that the Court accept Defendant’s admission of the violation(s)
20   of supervised release.
21                                            ORDER
22          IT IS ORDERED that any objection to the admission to a violation of supervised
23   release proceedings and any request for supplementation of those proceedings be made
24   by the parties in writing and shall be specific as to the objection or request made. All
25   objections or requests for supplementation shall be filed within fourteen (14) days of the
26   date of service of a copy of these findings unless extended by an Order of the assigned
27   District Judge.
28

                                                  2
      Case 2:11-cr-00126-JAT Document 1536 Filed 10/23/20 Page 3 of 3




 1          IT IS FURTHER ORDERED that any letters, documents, or other matters
 2   Defendant would like the sentencing judge to consider before sentencing (including the
 3   English translation of any writings not in English) must be submitted in paper form with
 4   the original to the probation office and copies to the sentencing judge and opposing
 5   counsel no later than five (5) business days prior to the sentencing date or they may be
 6   deemed untimely by the sentencing judge and not considered. No more than ten (10)
 7   character letters shall be submitted by defense counsel, unless otherwise ordered by the
 8   Court. Character letters shall not be mailed directly to the sentencing judge by any
 9   family members or other persons writing in support of Defendant. Character letters or a
10   notice of service of such letters shall not be filed electronically unless otherwise ordered
11   by the Court.
12          IT IS FURTHER ORDERED that any motions for upward or downward
13   departures or any disposition memoranda must be filed at least seven (7) business days
14   prior to the disposition date. Responses are due three (3) business days prior to the
15   disposition date.    Any motion to continue disposition must be filed promptly upon
16   discovery of the cause for continuance and must state the cause with specificity. Motions
17   to continue disposition filed fewer than fourteen (14) days before disposition are
18   disfavored.     If either party intends to call a speaker at sentencing, other than the
19   Defendant, counsel must notify the Courtroom Deputy at least three (3) business days in
20   advance.
21          Dated this 23rd day of October, 2020.
22
23
24                                                              Honorable John Z. Boyle
                                                                United States Magistrate Judge
25
26
27
28

                                                  3
